18-12341-smb         Doc 159       Filed 05/09/19 Entered 05/09/19 11:18:59             Main Document
                                                Pg 1 of 22


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:                                                        Chapter 11

   1141 REALTY OWNER LLC., et al.,                             Case No.: 18-12341 (SMB)

                                     Debtors.                  (Jointly Administered)
 ----------------------------------------------------------x

               FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
        (I) APPROVING DISCLOSURE STATEMENT ON A FINAL BASIS PURSUANT
           TO 11 U.S.C. § 1125; AND (II) CONFIRMING FIRST AMENDED PLAN OF
        REORGANIZATION OF 1141 REALTY OWNER LLC AND FLATIRONHOTEL
           OPERATIONS LLC UNDER CHAPTER 11 OF THE BANKRUPTCY CODE
                 PURSUANT TO 11 U.S.C. § 1129 AND FED. R. BANKR. P. 3020

         1141 Realty Owner LLC and Flatironhotel Operations LLC (together, the “Debtors”),

 having filed (i) the First Amended Plan of Reorganization of 1141 Realty Owner LLC and

 Flatironhotel Operations LLC Under Chapter 11 of the Bankruptcy Code, dated February 20,

 2019 (together with any subsequent modifications, the “Plan”) [Docket No. 121], a copy of

 which is annexed hereto as Exhibit A, (ii) the Disclosure Statement for First Amended Plan of

 Reorganization of 1141 Realty Owner LLC and Flatironhotel Operations LLC Under Chapter 11

 of the Bankruptcy Code, dated February 20, 2019 (together with any subsequent modifications,

 the “Disclosure Statement”) [Docket No. 122], (iii) the Affidavit of Service of Darlene Sahagun,

 sworn to on February 26, 2019 (the “Solicitation Affidavit”) [Docket No. 123]; (iv) the

 Declaration of James Katchadurian In Support of Entry of an Order Confirming the First

 Amended Plan of Reorganization of 1141 Realty Owner LLC and Flatironhotel Operations LLC

 Under Chapter 11 of the Bankruptcy Code, dated April 15, 2019 (the “Katchadurian

 Declaration”) [Docket No. 149]; (v) the Declaration of Catherine Nownes-Whitaker Regarding

 Analysis of Ballots for Accepting or Rejecting the First Amended Plan of Reorganization for

 1141 Realty Owner LLC and Flatironhotel Operations LLC Under Chapter 11 of the Bankruptcy
18-12341-smb            Doc 159       Filed 05/09/19 Entered 05/09/19 11:18:59                   Main Document
                                                   Pg 2 of 22


 Code dated March 20, 2019 (the “Voting Declaration”) [Docket No. 150]; (vi) the Declaration of

 Mark D. Mermel, Esq. in Support of Entry of an Order Confirming the First Amended Plan of

 Reorganization for 1141 Realty Owner LLC and Flatironhotel Operations LLC Under Chapter

 11 of the Bankruptcy Code dated April 15, 2019 (the “Mermel Declaration”) [Docket No. 141];

 and (vii) the Declaration of Mark W. Schlussel, Esq. in Support of Entry of an Order Confirming

 the First Amended Plan of Reorganization for 1141 Realty Owner LLC and Flatironhotel

 Operations LLC Under Chapter 11 of the Bankruptcy Code dated April 25, 2019 (the “Schlussel

 Declaration”) [Docket No. 152], and the Court having previously entered the Order: (I)

 Approving Disclosure Statement on a Provisional Basis; (II) Authorizing Debtors to Solicit Votes

 on the Plan; and (III) Scheduling a Hearing on Final Approval of Disclosure Statement and

 Confirmation of Plan (the “Scheduling Order”) [Docket No. 119]; and hearings pursuant to

 section 1128 of Title 11, United States Code (the “Bankruptcy Code”) to consider final approval

 of the Disclosure statement and confirmation of the Plan having been held before the Bankruptcy

 Court on April 16, 2019 and May 2, 2019 (the “Confirmation Hearing”), after due notice to

 holders of Claims1 against and Interests in the Debtors, and to other parties in interest, in

 accordance with the Scheduling Order, the Bankruptcy Code, and the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”); and the Bankruptcy Court having considered

 the Plan, the Disclosure Statement, the Katchadurian Declaration, the Voting Declaration, the

 Mermel Declaration, the Schlussel Declaration, and all other papers in support of the Plan; and

 the appearances of all interested parties having been noted on the record of the Confirmation

 Hearing; and the Bankruptcy Court having considered all of the evidence adduced and arguments

 of counsel at the Confirmation Hearing, and all of the proceedings had before this Court; and

 upon the record of the Confirmation Hearing, the Bankruptcy Court having found and

 1
     Capitalized terms not defined herein shall have the meaning ascribed to them in the Plan.

                                                             2
18-12341-smb      Doc 159      Filed 05/09/19 Entered 05/09/19 11:18:59         Main Document
                                            Pg 3 of 22


 determined that the Plan is in the best interests of the Debtors, their Estates, and holders of

 Claims and Interests, and that it should be confirmed as reflected by this Court’s rulings made

 herein and at the Confirmation Hearing; and after due deliberation and sufficient cause appearing

 therefor, the Court hereby FINDS, DETERMINES, AND CONCLUDES that:

                               FINDINGS AND CONCLUSIONS

        The findings and conclusions set forth herein constitute the Bankruptcy Court’s findings

 of fact and conclusions of law pursuant to Fed. R. Bankr. P. 7052, made applicable to this

 proceeding pursuant to Fed. R. Bankr. P. 9014. To the extent any of the following findings of

 fact constitute conclusions of law, they are adopted as such. To the extent any of the following

 conclusions of law constitute findings of fact, they are adopted as such.

        A.      Exclusive Jurisdiction; Venue; Core Proceeding (28 U.S.C. §§ 157(b)(2),
                1334(a))

        This Court has jurisdiction over these Chapter 11 Cases pursuant to sections 157 and

 1334 of title 28 of the United States Code.          Approval of the Disclosure Statement and

 confirmation of the Plan are core proceedings pursuant to 28 U.S.C. §§ 157(b)(2)(L) and (O).

 Venue of these Chapter 11 Cases is properly in this district pursuant to sections 1408 and 1409

 of title 28 of the United States Code. The Debtors are properly debtors under section 109 of the

 Bankruptcy Code. The Debtors are proper proponents of the Plan under section 1121(a) of the

 Bankruptcy Code.

        B.      Commencement of Cases

        On July 31, 2018 (the “Petition Date”), the Debtors each filed a petition (the “Petition”)

 under Chapter 11 of the Bankruptcy Code commencing the Chapter 11 Cases in the Bankruptcy

 Court. The Debtors have managed their financial affairs pursuant to sections 1107(a) and 1108 of

 the Bankruptcy Code since the Petition Date.


                                                  3
18-12341-smb       Doc 159      Filed 05/09/19 Entered 05/09/19 11:18:59           Main Document
                                             Pg 4 of 22


        C.      Burden of Proof

        The Debtors, as plan proponents, have the burden of proving the elements of sections

 1129(a) and (b) of the Bankruptcy Code by a preponderance of evidence.

        D.      Final Approval of Disclosure Statement

        The Disclosure Statement, as modified on the record at the Confirmation Hearing as to

 the treatment of Class 6 Interests, which modified treatment is on consent of the affected parties,

 contains “adequate information” within the meaning of section 1125(a)(1) of the Bankruptcy

 Code to enable and “investor typical of holders of claims or interests of the relevant class” within

 the meaning of section 1125(a)(2) of the Bankruptcy Code to make an informed judgment about

 the Plan.

        E.      Solicitation and Notice

        Pursuant to the Scheduling Order, as evidenced by the Solicitation Affidavit, on February

 26, 2019, the Debtors commenced their solicitation (the “Solicitation”) of votes on the Plan by

 mailing to the members of Classes 2 and 6, a package containing (a) the Scheduling Order; (b)

 the Plan; (c) the Disclosure Statement; and (d) a ballot or ballots (collectively, the “Solicitation

 Package”) by the means authorized and approved by the Scheduling Order. Transmittal and

 service of the Solicitation Package to holders of Claims in Classes 2 and 6 was adequate and

 sufficient, and no other or further notice is or shall be required.

        In addition, as required by the Scheduling Order, as evidenced by the Solicitation

 Affidavit, on February 26, 2019, holders of unclassified Claims and Claims in Classes 1, 3, 4 and

 5 were mailed a copy of the Scheduling Order. Transmittal and service of the Scheduling Order

 to holders of unclassified Claims and Claims in Classes 1, 3, 4 and 5 was adequate and sufficient,

 and no other or further notice is or shall be required.



                                                    4
18-12341-smb      Doc 159      Filed 05/09/19 Entered 05/09/19 11:18:59           Main Document
                                            Pg 5 of 22


         F.     Voting

         As evidenced by the Voting Declaration, each of Classes 2 and 6 have voted to accept the

 Plan.

         G.     Classes Conclusively Presumed to Have Accepted the Plan

         Class 1 Allowed Priority Non-Tax Claims, Class 3 Allowed Prepetition Lender Secured

 Claim, Class 4 Other Secured Claims and Class 5 General Unsecured Claims are not impaired

 within the meaning of section 1124(1) of the Bankruptcy Code and are conclusively presumed to

 have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

         H.     Plan Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(1))

         The Plan complies with the applicable provisions of the Bankruptcy Code, thereby

 satisfying section 1129(a)(1) of the Bankruptcy Code.

         I.     Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1))

         In addition to the Administrative Expenses, U.S. Trustee Fees and Priority Tax Claims

 (collectively, the “Unclassified Claims”), which need not be designated pursuant to section

 1123(a)(1) of the Bankruptcy Code, the Plan designates six (6) classes of Claims and Interests.

 The Claims and Interests placed in each Class are substantially similar to other Claims and

 Interests in each such Class. Valid reasons exist for separately classifying the various Classes of

 Claims and Interests created under the Plan, and such Classes do not unfairly discriminate

 between holders of Claims and Interests.        The Plan therefore satisfies sections 1122 and

 1123(a)(1) of the Bankruptcy Code.

         J.     Specification of Unimpaired Classes (11 U.S.C. § 1123(a)(2))

         Article 3 of the Plan specifies that Classes 1, 3, 4 and 5 are not impaired under the Plan,

 thereby satisfying section 1123(a)(2) of the Bankruptcy Code.



                                                  5
18-12341-smb       Doc 159     Filed 05/09/19 Entered 05/09/19 11:18:59          Main Document
                                            Pg 6 of 22


        K.      Specification of Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3))

        Article 3 of the Plan designates each of Class 2 and Class 6 as impaired. Article 3 of the

 Plan also specifies the treatment of each of Class 2 Claims and Class 6 Interests, thereby

 satisfying section 1123(a)(3) of the Bankruptcy Code.

        L.      No Discrimination (11 U.S.C. § 1123(a)(4))

        The Plan provides for the same treatment for each Claim or Interest in each respective

 Class unless the holder of a particular Claim or Interest has agreed to a less favorable treatment

 of such Claim, thereby satisfying section 1123(a)(4) of the Bankruptcy Code.

        M.      Implementation of Plan (11 U.S.C. § 1123(a)(5))

        Article V of the Plan provides adequate and proper means for the Plan’s implementation.

        N.      Charter of the Debtors (11 U.S.C. § 1123(a)(6))

        The Debtors are privately held limited liability companies, not corporations; and

 therefore section 1123(a)(6) of the Bankruptcy Code is not applicable. To the extent applicable,

 the Plan does not provide for the issuance of nonvoting equity securities, nor does it provide for

 any class of equity securities having a preference over another class of equity securities, and

 therefore section 1123(a)(6) is satisfied.

        O.      Selection of Trustees, Member and Manager (11 U.S.C. § 1123(a)(7))

        Section 5.12 of the Plan provides that the Debtors, each a member-managed limited

 liability company, shall continue in existence and continue normal operations of their businesses

 as limited liability companies pursuant to applicable law. Thus, the Plan contemplates that the

 Reorganized Debtors’ members will continue to operate the Debtors. The Court is satisfied that

 these appointments are consistent with the interests of creditors and with public policy and

 therefore, section 1123(a)(7) of the Bankruptcy Code is satisfied.



                                                 6
18-12341-smb            Doc 159   Filed 05/09/19 Entered 05/09/19 11:18:59         Main Document
                                               Pg 7 of 22


        P.         Payment to Creditors from Personal Services (11 U.S.C. § 1123(a)(8))

        The Debtors are not individuals; therefore, section 1123(a)(8) of the Bankruptcy Code is

 not applicable.

        Q.         Additional Plan Provisions (11 U.S.C. § 1123(b))

        The Plan’s discretionary provisions are appropriate and are not inconsistent with the

 Bankruptcy Code.

        R.         Sale of Individual Property (11 U.S.C. § 1123(c))

        The Debtors are not individuals; therefore, section 1123(c) of the Bankruptcy Code is not

 applicable.

        S.         Cure of Defaults (11 U.S.C. § 1123(d))

        To the extent that any defaults are cured, the cure amounts will be determined by any

 underlying agreement and applicable nonbankruptcy law.

        T.         Plan Compliance with Bankruptcy Rule 3016(a)

        The Plan is dated and identifies the entities submitting the Plan as the Debtors, thereby

 satisfying Bankruptcy Rule 3016(a).

        U.         The Debtors’ Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2))

        The Debtors have complied with the applicable provisions of the Bankruptcy Code,

 thereby satisfying section 1129(a)(2) of the Bankruptcy Code. Specifically:

                   a)      The Debtors are proper debtors under section 109 of the Bankruptcy Code;

                   b)      The Court has jurisdiction over the Debtors’ Chapter 11 Cases;

                   c)      Venue of these Chapter 11 Cases is proper in this district pursuant to 28
 U.S.C. § 1408;

               d)     The Debtors are proper proponents of the Plan pursuant to section 1121(a)
 of the Bankruptcy Code; and

              e)     The Debtors have complied with the applicable provisions of the
 Bankruptcy Code and the Bankruptcy Rules in all respects, and with the Scheduling Order with

                                                    7
18-12341-smb      Doc 159      Filed 05/09/19 Entered 05/09/19 11:18:59            Main Document
                                            Pg 8 of 22


 respect to transmitting the Plan and the Disclosure Statement and related documents soliciting
 votes on the Plan.

        U.      Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3))

        The Debtors have proposed the Plan (including all other documents necessary to

 effectuate the Plan) in good faith, to wit, to maximize the value of the Debtors’ estates, and not

 by any means forbidden by law, thereby satisfying section 1129(a)(3) of the Bankruptcy Code.

        V.      Payments for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4))

        The Plan provides that any payment made or to be made by the Debtors’ estates for

 services or for costs and expenses in or in connection with the Chapter 11 Cases, or in

 connection with the Plan and incident to the Chapter 11 Cases, has been approved by, or is

 subject to the approval of, the Bankruptcy Court, as reasonable. Accordingly, section 1129(a)(4)

 of the Bankruptcy Code is satisfied.

        W.      Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5))

        The Plan contemplates and discloses the members of, and their respective membership

 interests in, the Reorganized Debtors. Each Debtor is a member-managed limited liability

 company, and the Reorganized Debtors will be managed by their respective members. The Court

 is satisfied that said appointments are consistent with the interests of creditors and is consistent

 with public policy and therefore sections 1129(a)(5)(A)(i) and 1129(a)(5)(A)(ii) of the

 Bankruptcy Code are satisfied.

        X.      No Rate Changes (11 U.S.C. § 1129(a)(6))

        Section 1129(a)(6) of the Bankruptcy Code is not applicable because no governmental

 regulatory commission has jurisdiction over the Debtors’ rates or any change thereof.




                                                  8
18-12341-smb      Doc 159     Filed 05/09/19 Entered 05/09/19 11:18:59            Main Document
                                           Pg 9 of 22


        Y.      Best Interests of Creditors (11 U.S.C. § 1129(a)(7))

        The Plan satisfies section 1129(a)(7) of the Bankruptcy Code. The Katchadurian

 Declaration, which the Court finds to be persuasive and credible and which has not been

 controverted by any other evidence, establishes that each holder of an impaired Claim or Interest

 either has accepted the Plan or will receive or retain under the Plan, on account of such Claim or

 Interest, property of a value, as of the Effective Date, that is not less than the amount that such

 holder would receive or retain if the Debtors were liquidated under Chapter 7 of the Bankruptcy

 Code on such date. The docket of the Chapter 11 Cases does not reflect an election by any class

 pursuant to Section 1111(b)(2) of the Bankruptcy Code.

        Z.      Acceptance of Certain Classes (11 U.S.C. § 1129(a)(8))

        Class 1 (Allowed Priority Non-Tax Claims), Class 3 (Allowed Prepetition Lender

 Secured Claim), Class 4 (Other Secured Claims) and Class 5 (General Unsecured Claims) are not

 impaired and are conclusively presumed to have accepted the Plan under section 1126(f) of the

 Bankruptcy Code. Class 2 (Allowed Premier Secured Claim) and Class 6 (Interests in the

 Debtors) have voted to accept the Plan in accordance with section 1126(c) of the Bankruptcy

 Code, as set forth in the Voting Declaration.

        AA.     Treatment of Administrative Expenses, U.S Trustee Fees and Priority Tax Claims
                (11 U.S.C. § 1129(a)(9))

        The treatment of Administrative Expenses, U.S. Trustee Fees, and Priority Tax Claims

 pursuant to section 3.01, 3.02 and 3.03, respectively, of the Plan, complies with section

 1129(a)(9)(A) of the Bankruptcy Code.

        .




                                                 9
18-12341-smb       Doc 159     Filed 05/09/19 Entered 05/09/19 11:18:59            Main Document
                                            Pg 10 of 22


        BB.     Acceptance by an Impaired Class (11 U.S.C. § 1129(a)(10))

        Class 2 voted to accept the Plan. Therefore, at least one Class of Claims against the

 Debtors that is impaired under the Plan has accepted the Plan. Therefore section 1129(a)(10) of

 the Bankruptcy Code is satisfied. Class 6, which is comprised of insiders, also voted to accept

 the Plan.

        CC.     Feasibility (11 U.S.C. § 1129(a)(11))

        The feasibility requirement of section 1129(a)(11) of the Bankruptcy Code is satisfied.

 As set forth in finding “M,” above, the Plan provides for adequate means for its implementation.

 As a result, the Court finds that confirmation of the Plan is not likely to be followed by the

 liquidation, or the need for further financial reorganization.

        Moreover, based upon the Katchadurian Declaration and the Schlussel Declaration,

 which the Court finds reliable and credible, the Court is satisfied that the Debtors will be able to

 make, or cause to be made, the distributions required under the Plan.           Therefore, section

 1129(a)(11) of the Bankruptcy Code is satisfied.

        DD.     Payment of Fees (11 U.S.C. § 1129(a)(12))

        The Plan provides that all fees payable under section 1930 of title 28 of the United States

 Code, and any applicable interest thereon, have been paid or will be paid, on the Effective Date,

 and thereafter as may be required until the Chapter 11 Cases are closed, dismissed or converted

 to another chapter under the Bankruptcy Code, thus satisfying the requirements of section

 1129(a)(12) of the Bankruptcy Code.

        EE.     Retiree Benefits (11 U.S.C. § 1129(a)(13))

        The Debtors have no obligation to provide any retiree benefits, and accordingly, section

 1129(a)(13) of the Bankruptcy Code is not applicable to the Plan.



                                                  10
18-12341-smb      Doc 159      Filed 05/09/19 Entered 05/09/19 11:18:59         Main Document
                                            Pg 11 of 22


        FF.     Domestic Support Obligations (11 U.S.C. § 1129 (a)(14))

        The Debtors are not required to pay any domestic support obligations; therefore, section

 1129(a)(14) of the Bankruptcy Code is not applicable to the Debtors.

        GG.     Payment of Disposable Income (11 U.S.C. § 1129(a)(15))

        The Debtors are not individuals; therefore, section 1129(a)(15) of the Bankruptcy Code is

 not applicable to the Plan.

        HH.     Transfer of Property by Nonprofit Entities (11 U.S.C. § 1129(a)(16))

        The Debtors are not nonprofit entities; therefore, section 1129(a)(16) of the Bankruptcy

 Code is not applicable to the Plan.

        II. Confirmation of One Plan.

        The Plan is the only plan filed in these Chapter 11 Cases. Accordingly, section 1129(c)

 of the Bankruptcy Code is not applicable.

        JJ. Principal Purpose of the Plan (11 U.S.C. § 1129(d))

        The principal purpose of the Plan is not the avoidance of taxes or the avoidance of the

 application of section 5 of the Securities Act of 1933 (15 U.S.C. § 77(e)). Accordingly, the Plan

 satisfies the requirements of section 1129(d) of the Bankruptcy Code.

        KK.     Good Faith Solicitation (11 U.S.C. § 1125(e))

        The exculpation provisions set forth in section 10.04 of the Plan are consistent with

 section 1125(e) of the Bankruptcy Code because they are limited to the extent permitted by that

 section of the Bankruptcy Code.

        LL.     Assumption and Rejection of Contracts and Leases

        The Plan’s treatment regarding the assumption and rejection of executory contracts and

 unexpired leases in Article VI of the Plan is in compliance with the requirements of sections




                                                11
18-12341-smb       Doc 159     Filed 05/09/19 Entered 05/09/19 11:18:59             Main Document
                                            Pg 12 of 22


 365(b) and 1123(b)(2) of the Bankruptcy Code and is a reasonable exercise of sound business

 judgment, and in each case is in the best interests of the Debtors and the Estates.

        MM. Discharge, Releases and Exculpations

        Each of the discharge, release and exculpation provisions set forth in Article X of the

 Plan of the Plan: (i) is within the jurisdiction of the Court under 28 U.S.C. § 1334, (ii) is an

 essential means of implementing the Plan pursuant to section 1123(a)(5) of the Bankruptcy

 Code, (iii) confers a material benefit on, and is in the best interests of, the Debtors, their Estates

 and their Creditors, (iv) is important to the overall objectives of the Plan and (v) is consistent

 with sections 105, 1123, 1129, 1141 and other applicable provisions of the Bankruptcy Code.

        NN.     Satisfaction of Confirmation Requirements

        The Plan satisfies all applicable requirements for confirmation set forth in section 1129 of

 the Bankruptcy Code.

        OO.     Retention of Jurisdiction

        The Bankruptcy Court may properly retain jurisdiction over the matters set forth in

 section 11.1 of the Plan and section 1142 of the Bankruptcy Code.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

 THAT:

        1.      Objections

        All objections to final approval of the Disclosure Statement and confirmation of the Plan

 that have not been withdrawn, waived, or settled by this Order are overruled on the merits.

        2.      Final Approval of Disclosure Statement

        The Disclosure Statement is hereby approved on a final basis pursuant to section 1125 of

 the Bankruptcy Code.



                                                  12
18-12341-smb      Doc 159      Filed 05/09/19 Entered 05/09/19 11:18:59             Main Document
                                            Pg 13 of 22


        3.      Confirmation

        The Plan, in the form annexed hereto as Exhibit A is hereby confirmed pursuant to

 section 1129 of the Bankruptcy Code.

        4.      Binding Effect

        The Plan and its provisions shall be binding upon the Debtors, any Person acquiring or

 receiving property or a distribution under the Plan, and any holder of a Claim against or Interest

 in the Debtors, including all governmental entities (including without limitation all taxing

 authorities), whether or not the Claim or Interest of such holder is impaired under the Plan,

 whether or not the Claim or Interest is Allowed, and whether or not such holder or entity has

 accepted the Plan.

        The rights, benefits and obligations of any Person named or referred to in the Plan, or

 whose actions may be required to effectuate the terms of the Plan, shall be binding on, and shall

 inure to the benefit of, any heir, executor, administrator, successor or assign of such Person.

        The terms and provisions of the Plan and this order shall survive and remain effective

 after entry of any order which may be entered closing the Chapter 11 Cases, dismissing the

 Chapter 11 Cases, or converting the Chapter 11 Cases to cases under Chapter 7 of the

 Bankruptcy Code, and the terms and provisions of the Plan shall continue to be effective in this

 or any superseding case under the Bankruptcy Code.

        5.      Implementation of Plan

        The Debtors are hereby authorized and directed to implement the Plan.

        6.      Assumption and Rejection of Executory Contracts (11 U.S.C. § 1123(b)(2))

        Except as set forth on Schedule A of the Plan, any and all prepetition executory contracts

 and unexpired leases (not otherwise previously rejected or the subject of a motion to reject

 pending on the Effective Date), are deemed rejected by the Debtor as of the Effective Date. Any

                                                  13
18-12341-smb      Doc 159      Filed 05/09/19 Entered 05/09/19 11:18:59           Main Document
                                            Pg 14 of 22


 party asserting damages for such rejection shall file a Proof of Claim for such damages within

 thirty (30) days from mailing of notice of the Effective Date (the “Rejection Damages Bar

 Date”). Failure to timely file a Proof of Claim by such date constitutes a waiver of any Claim in

 connection with the rejection of such contract or lease.

        7.      Preservation of Insurance

        The Plan shall not diminish or impair the enforceability of any insurance policy, right or

 claim that may cover Claims against the Debtors, their employees, officers, directors or any other

 Person. Likewise, the Plan and this order shall not impair any insurance carrier’s rights, claims,

 defenses or disputes under any policy and shall not act to increase or extend any rights of the

 Debtors or the carriers.

        8.      Governmental Approvals Not Required

        This order shall constitute all approvals and consents required, if any, by the laws, rules,

 or regulations of any state or any other governmental authority with respect to the

 implementation or consummation of the Plan and any documents, instruments, or agreements,

 and any amendments or modifications thereto, and any other acts referred to in or contemplated

 by the Plan, the Disclosure Statement, and any documents, instruments, or agreements, and any

 amendments or modifications thereto.

        9.      Administrative Expense Claims

        Persons asserting an Administrative Expense Claim must file a request for payment of

 such Administrative Expense Claim on or before 5:00 p.m. prevailing Eastern Time on the date

 that is 30 days after notice of the Effective Date has been mailed (the “Administrative Expense

 Claims Bar Date”).




                                                 14
18-12341-smb       Doc 159      Filed 05/09/19 Entered 05/09/19 11:18:59            Main Document
                                             Pg 15 of 22


        10.     Provisions of Plan and Confirmation Order Non-Severable and Mutually
                Dependent

        The provisions of the Plan and this order, including the findings of fact and conclusions

 of law set forth herein, are non-severable and mutually dependent.

        11.     Automatic Stay

        The automatic stay provided for under section 362 of the Bankruptcy Code shall remain

 in effect until the Effective Date.

        12.     Notice of Entry of Confirmation Order, Occurrence of Effective Date, Rejection
                Damages Bar Date, and Administrative Expenses Bar Date

        Pursuant to Bankruptcy Rules 2002(f), 2002(k) and 3020(c), on or before the tenth (10th)

 day following the Effective Date, the Debtors shall electronically file with the Court and serve

 notice of entry of this order and occurrence of the Effective Date by causing notice of entry of

 this order, occurrence of the Effective Date, Rejection Damages Bar Date, and Administrative

 Expenses Bar Date in substantially the same form as attached hereto as Exhibit B (the “Notice of

 Confirmation”), to be delivered to (i) all known holders of Claims and Interests (including those

 whose claims are unimpaired, as well as impaired, by the Plan), (ii) all known non-Debtor

 counterparties to executory contracts and unexpired leases, (iii) applicable taxing authorities, (iv)

 the U.S. Trustee, and (v) the United States (in accordance with Bankruptcy Rule 2002(j)) and all

 known parties in interest by first-class mail, postage prepaid. The notice described herein is

 adequate and no other or further notice is necessary. The form of Notice of Confirmation

 substantially in the form annexed hereto as Exhibit B is approved.

        13.     Retention of Jurisdiction

        Following the Effective Date, the Court shall retain jurisdiction over the Chapter 11

 Cases to the maximum extent legally permissible, including, without limitation, for the following

 purposes:

                                                  15
18-12341-smb      Doc 159       Filed 05/09/19 Entered 05/09/19 11:18:59             Main Document
                                             Pg 16 of 22


        a)      to hear and determine any claim or cause of action belonging to the Estates, and

 any disputes concerning the classification, allowance, or estimation of any Claim;

        b)      to resolve any disputes concerning any funds held in the Disputed Claims

 Reserve;

        c)      to hear and determine all disputed issues relating to a security or ownership

 interest in any property of the Estates, or in any proceeds thereof;

        d)      to hear and determine all Claims arising out of any agreement entered into by the

 Debtors after the Petition Date but prior to the entry of the Confirmation Order;

        e)      to recover all assets and property of the Debtors wherever located;

        f)      to alter, modify and amend the Plan pursuant to Bankruptcy Code §1127 or to

 remedy any defect, cure any omissions, or reconcile any inconsistency in the Plan or

 Confirmation Order as may be necessary to carry out the purpose and intent of the Plan, and to

 extent authorized by the Bankruptcy Code or Bankruptcy Rules;

        g)      to hear and determine all matters related to the sale of the Debtors’ real property

 prior to the Effective Date;

        h)      to hear and determine such other matters as may be provided for in the

 Confirmation Order and for the purposes set forth in Bankruptcy Code §§1127(b) and 1142, or in

 Bankruptcy Rules 1019 and 3020(d);

        i)      to hear and determine all applications for compensation of professionals for

 services rendered and expenses incurred through the Confirmation Date, and thereafter to hear

 and determine any objections to compensation of professionals;

        j)      to hear and determine any and all pending applications, adversary proceedings,

 contested matters and litigated matters;



                                                  16
18-12341-smb        Doc 159      Filed 05/09/19 Entered 05/09/19 11:18:59           Main Document
                                              Pg 17 of 22


           k)     to hear and determine any disputed issues with respect to the payments to be made

 under the Plan;

           l)     to enter orders that are necessary or appropriate to carry out the provisions of the

 Plan, including orders interpreting the provisions of the Plan;

           m)     to enter a Final Order or decree concluding the Debtors’ Chapter 11 Cases; and

           n)     to determine such other matters as may be provided for in the Confirmation

 Order, or as may be authorized under the provisions of the Bankruptcy Code.

           14.    Post-Confirmation Requirements

           The Debtors shall file quarterly status reports following the Effective Date and shall pay

 all fees due under 28 U.S.C. § 1930 until the Chapter 11 Cases are closed.

           15.    Applicable Non-Bankruptcy Law

           Pursuant to sections 1123(a) and 1142(a) of the Bankruptcy Code and the provisions of

 this order, the Plan shall apply and be enforceable notwithstanding any otherwise applicable

 nonbankruptcy law.

           16.    Tax Issues.

           To the extent permissible under section 1146(a) of the Bankruptcy Code the transactions

 contemplated by the Plan shall not be subject to any tax under any law imposing a stamp tax,

 transfer tax, mortgage recording tax, or similar tax, to the fullest extent provided by law.[SMB:

 5/9/19]

           17.    Validity and Enforceability

           Each term and provision of the Plan is valid and enforceable pursuant to its terms.

           18.    Further Actions

           The Debtors are authorized and directed to execute, deliver, file or record such

 documents, contracts, instruments, releases and other agreements and take such other or further

                                                   17
18-12341-smb      Doc 159     Filed 05/09/19 Entered 05/09/19 11:18:59            Main Document
                                           Pg 18 of 22


 actions as may be necessary to effectuate or further evidence the terms and conditions of the

 Plan.

         19.    Conflicts between Confirmation Order and Plan

         In the event of a conflict between the terms of the Plan and any contract, instrument,

 release or other agreement or document created or entered into in connection with the Plan, the

 terms of the Plan shall control over any such documents. In the event of a conflict between the

 terms of the Plan or any contract, instrument, release or other agreement or document entered

 into in connection with the Plan, on the one hand, and the terms of this Confirmation Order, on

 the other hand, the terms of this Confirmation Order shall control. In the event of a conflict

 between the information contained in the Disclosure Statement, on the one hand, and the terms

 of the Plan, this Confirmation Order or any contract, instrument, release or other agreement or

 document entered into in connection with the Plan, on the other hand, the Plan, this Confirmation

 Order or any contract, instrument, release or other agreement or document entered into in

 connection with the Plan (as the case may be) shall control.

         20.    Settlement of Objection of Prepetition Lender.

         The disputes between the Debtors and the Prepetition Lender are resolved as follows:

         a)     The objection to approval of the Disclosure Statement on a final basis and

 confirmation of the Plan filed by the Prepetition Lender is withdrawn.

         b)     Section 1.31 of the Plan is hereby amended and restated as follows:

         “Effective Date Payment” shall mean the payment no later than May 15, 2019
         from the Exit Facility and Premier Funds to pay claims as set forth in Article III
         of the Plan.

         c)     Section 1.45 of the Plan is hereby amended and restated as follows:

         “Prepetition Lender’s Claim” shall mean any and all Claims or Interests of the
         Prepetition Lender that have been or may be asserted by the Prepetition Lender
         against the Debtors, including (i) with respect to the liens granted by the Debtors

                                                 18
18-12341-smb     Doc 159     Filed 05/09/19 Entered 05/09/19 11:18:59           Main Document
                                          Pg 19 of 22


      to the Prepetition Lender on account of monies loaned prior to the Petition Date,
      (ii) those granted pursuant to the stipulation and order authorizing the use of
      Prepetition Lender’s cash collateral (ECF Doc. No. 23), and (iii) amounts under
      section 506(b) of the Bankruptcy Code that (y) are agreed to by Debtors; or (z)
      are Allowed by the Bankruptcy Court following objection by the Debtors on
      notice in accordance with the Federal Rules of Bankruptcy Procedure to
      Prepetition Lender’s proof of claim for same.

      d)       Section 3.05 of the Plan is hereby amended and restated as follows:

      Class 2 Premier Claim. In the event that the Exit Facility closes on or before May
      15, 2019, or if Premier elects to contribute sufficient Premier Funds to pay Class 3
      claims in full, the Premier Claim shall be deemed satisfied upon the Effective
      Date of the Plan with no amounts remaining due by the Debtors to Premier. Class
      2 Claims are Impaired.

      e)       Section 3.06 of the Plan is hereby amended and restated as follows:

      Class 3 Prepetition Lender Claim. Class 3 Claims are not impaired. Holders of
      the Allowed Prepetition Lender’s Claim shall be paid in full on the Effective Date
      from the proceeds of the Exit Facility as and when Allowed by the Bankruptcy
      Court. For the avoidance of doubt, as set forth in paragraph 1.45 of the Plan, the
      Class 3 Prepetition Lender Claim shall include amounts under section 506(b) of
      the Bankruptcy Code that (a) are agreed to by the Debtors; or (b) are Allowed by
      the Bankruptcy Court following objection by the Debtors on notice in accordance
      with the Federal Rules of Bankruptcy Procedure to Prepetition Lender’s proof of
      claim for same.

      To the extent that the Exit Facility does not close on or before May 15, 2019,
      Premier shall provide additional Premier Funds to satisfy any Allowed Prepetition
      Lender’s Claim provided, however, that the May 15, 2019 closing deadline may
      not be extended. From the Confirmation Date through the Effective Date,
      Holders of the Allowed Prepetition Lender’s Claim shall receive monthly interest
      payments at the rate then-applicable with respect to the Prepetition Lender’s
      Claim. On the Effective Date, which shall be no later than May 15, 2019, to the
      extent the Debtors dispute any portion of the Prepetition Lender Claim, an amount
      sufficient to pay such disputed portion, in full, shall be funded into the Disputed
      Claims Reserve and all undisputed amounts of the Prepetition Lender’s Claim
      shall be paid in full. Such disputed amounts shall accrue interest at a rate at ten
      percent (10%) per annum and Prepetition Lender shall receive its reasonable
      attorney’s fees allowed consistent herewith and the applicable loan documents;
      provided, however, that if the Bankruptcy Court disallows by final order any
      portion of the disputed amounts, then interest attributable to such disallowed
      portion shall also be disallowed. Pending further agreement of the parties or
      further order of the Bankruptcy Court, the Allowed amount to be paid to the
      Prepetition Lender on or before May 15, 2019 shall be no less than $28,000,000,
      and the Disputed Claims Reserve for the Prepetition Lender’s Claim shall be not

                                               19
18-12341-smb      Doc 159     Filed 05/09/19 Entered 05/09/19 11:18:59           Main Document
                                           Pg 20 of 22


        less than the amount which is $34,750,000 minus the amount paid to the
        Prepetition Lender on the Effective Date.

        f)     Section 5.02 of the Plan is hereby amended and restated as follows:

        Exit Facility. The Debtors or Reorganized Debtors, as applicable, with the
        assistance of Premier, shall obtain the Exit Facility in an amount sufficient to
        satisfy the Allowed portion of the Prepetition Lender’s Claim. The Exit Facility
        shall be used to satisfy the Allowed portion of the Prepetition Lender’s Claim and,
        at the Reorganized Debtors’ discretion, may be used to fund the ongoing
        operations of the Reorganized Debtors. To the extent that the Exit Facility does
        not close by May 15, 2019, Premier shall provide additional Premier Funds to
        satisfy any Allowed Prepetition Lender’s Claim, provided, however, that the May
        15, 2019 closing deadline may not be extended.

        21.    Settlement of Objection of Robert K.Y. Chan and You Gotta Have Faith LLC

        The disputes between the Debtors and Robert K.Y. Chan (“Chan”) and You Gotta Have

 Faith LLC (“You Gotta”) are resolved as follows, subject to the occurrence of the Effective Date:

        a)      the objection to confirmation of the Plan filed by Chan and You Gotta is

 withdrawn;

        b)     the proof of claim filed by You Gotta against Debtor 1141 Realty Owner LLC,

 designated Claim No. 1 on the Debtors’ claims register, is withdrawn; and

        c)     the proof of claim filed by Chan against Debtor Flatironhotel Operations LLC,

 designated Claim No. 4 on the Debtors’ claims register, is Allowed as a Class 5 Claim in the

 amount of $100,000.00.

        22.    Other Revisions to Plan




                                                20
18-12341-smb      Doc 159      Filed 05/09/19 Entered 05/09/19 11:18:59            Main Document
                                            Pg 21 of 22


        a)      Section 1.44 of the Plan is hereby amended and restated as follows:

        “Prepetition Lender” shall mean Wilmington Trust, N.A., solely in its capacity as
        Trustee for the Benefit of the Registered Holders of Wells Fargo Commercial
        Mortgage Trust 2015-C28, Commercial Mortgage Pass-Through Certificates,
        Series 2015-C28 and its successors and assigns, including, without limitation,
        TCG Debt Acquisitions 2 LLC.

        b)      Section 3.09 of the Plan is hereby amended and restated as follows:

        Class 6 Interests. Class 6 Interests are impaired. Upon the Effective Date, all
        existing membership interests in the Debtors shall be cancelled, and the
        Reorganized Debtors’ membership interests shall be reissued as follows: (i) with
        respect to Owner, One Hundred (100%) Percent shall be owned by Premier
        Nomad LLC; and (ii) with respect to Operator, One Hundred (100%) Percent
        shall be owned by Premier Nomad LLC.

        c)      Section 7.05 of the Plan is hereby amended and restated as follows:

        Maintenance of Disputed Claims Reserve. To the extent that the property placed
        in a Disputed Claims Reserve consists of Cash, that Cash shall be deposited in an
        interest-bearing account in a financial institution that is an authorized depository
        under the U.S. Trustee Operating Guidelines. The Disputed Claims Reserve shall
        be closed and extinguished by the Reorganized Debtors when all Distributions
        and other dispositions of Cash or other property required to be made under the
        Plan from such reserves will have been made in accordance with the terms of the
        Plan. To the extent that the Disputed Claims Reserve is funded by Premier Funds,
        any excess funds in the Disputed Claims Reserve which are not used to make
        Distributions shall be refunded by the Debtors to Premier.

        23.     Reference to and Validity and Enforceability of Plan Provisions

        The failure to reference any particular provision of the Plan in this order shall not impair,

 prejudice, waive or otherwise affect the binding effect, enforceability or legality of such

 provisions, and such provisions shall have the same binding effect, enforceability or legality as

 every other provision of the Plan and this order. Each term and provision of the Plan, as it may

 have been altered or interpreted by this Court, is valid and enforceable pursuant to its terms.

        24.     Closing of the Chapter 11 Cases

        The Chapter 11 Cases shall be closed following the consummation of the Plan upon

 further application and approval of the Court.

                                                  21
18-12341-smb      Doc 159     Filed 05/09/19 Entered 05/09/19 11:18:59     Main Document
                                           Pg 22 of 22


       25.     Record Closed

       The record of the Confirmation Hearing is hereby closed.

       26.     Final Order

       This order is a final order.

       27.     Waiver of Stay

       The stay provided by rule 3020(e) of the Federal Rules of Bankruptcy Procedure is

 hereby waived.

 Dated: New York, New York
        May 9th, 2019
                                                   /s/ STUART M. BERNSTEIN
                                                   Honorable Stuart M. Bernstein
                                                   United States Bankruptcy Judge




                                              22
